The petitioner being confined in the county jail of De Kalb county, Ala., under a charge by indictment for murder, made application to the circuit judge to be allowed bail. The petition was denied, and, under the provisions of section 3368 of the Code 1923, the application was renewed here, accompanied with the evidence set out on exceptions, as the statute provides.
The entire evidence has been read and considered by the court sitting en banc. We refrain from a discussion of the evidence, but we have reached the conclusion that the proof of guilt is not of that high degree which the law requires in order to deny bail to petitioner. He is entitled to bail in our opinion under the provisions of sections 3362 et seq. of the Code 1923. It is therefore ordered by this court that the defendant (petitioner) be admitted to bail in the sum of $7,500 conditioned as required by law to be taken and approved by the sheriff of De Kalb county, Ala.
Petition granted. Bail fixed at $7,500.
RICE, J., dissents.